Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 1 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 2 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 3 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 4 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 5 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 6 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 7 of 8
Case 19-12150-whd   Doc 1   Filed 10/30/19 Entered 10/30/19 23:39:00   Desc Main
                            Document      Page 8 of 8
